SENTENCIA.
Celebrada la vista del presente recurso en 7 de julio co-rriente, con asistencia de ambas partes, este tribunal ha exa-*163minado la transcripción de autos en la qne no hay exposición del caso ni pliego de excepciones, y no habiéndose alegado más defensa en apoyo de dicho recurso que la de haber sido condenado Marcano en la causa de que se trata como culpable del delito comprendido en el artículo 299 del Código Penal y en otra causa como culpable de otro delito comprendido en el artículo 300 del mismo código cuando, según opina la parte apelante, sólo ha podido ser castigado por uno de esos deli-tos, cuya defensa procede desestimar, entre otras razones, por no constar que haya sido alegada oportunamente en la corte inferior y faltar escrito de exposición del caso que la sostenga; vista la resolución dictada por esta Corte Suprema en los casos de El Pueblo de Puerto Rico v. Belpré, 19 D. P. R., 508 y 510, y no apareciendo demostrado que se haya cometido error fundamental alguno, se declara sin lugar el recurso y confirmamos la sentencia apelada que dictó la Corte de Dis-trito de Humaeao en 7 de abril del corriente año. Y comu-niqúese en la forma correspondiente.

Confirmada, la sentencia ajelada.

Jueces'concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro, Aldrey y Hutchison.